Cite as 2016 Ark. App. 562


                 ARKANSAS COURT OF APPEALS
                                       DIVISION III
                                         CV-16-107
                                       No.

                                  OPINION DELIVERED: NOVEMBER 30, 2016
LESTER FULMER, ROB BENTLEY,
ROBERT BEST, AND CARL CHILSON
                      APPELLANTS APPEAL FROM THE CLEBURNE
                                  COUNTY CIRCUIT COURT
                                  [NO. 12-CV-12-177-4]
V.
                                  HONORABLE TIM WEAVER,
WILLIAM HURT, MICHAEL HOOVER,     JUDGE
AND MOBILITY LIFT SYSTEMS, LLC
                        APPELLEES REBRIEFING ORDERED




                             ROBERT J. GLADWIN, Chief Judge

        Appellants Lester Fulmer, Rob Bentley, Robert Best, and Carl Chilson appeal the

 October 8, 2015 order entered by the Cleburne County Circuit Court granting the motion

 for summary judgment filed on August 3, 2015, by appellees William Hurt, Michael

 Hoover, and Mobility Lift Systems, LLC. On appeal, appellants argue that the trial court

 imposed a higher standard of misconduct by appellees to support piercing the corporate veil

 than is required by Arkansas law. Because of multiple omissions from appellant’s addendum

 and pagination errors in the argument, however, we must order rebriefing at this time.

        An appellant’s addendum is to contain true and legible copies of the nontranscript

 documents in the record on appeal that are essential for the appellate court to confirm its

 jurisdiction, to understand the case, and to decide the issues on appeal. Ark. Sup. Ct. R. 4-

 2(a)(8) (2016). The addendum is missing at least two vitally important pleadings: (1)

 appellants’ brief in support of their response to appellees’ motion for summary judgment
                                 Cite as 2016 Ark. App. 562

and (2) appellees’ reply to appellants’ response to their motion for summary judgment.

Although appellees filed a supplemental abstract and addendum that consists of multiple

exhibits to these pleadings, it does not include the actual pleadings.

       Additionally, appellants fail to include proper page references in the argument section

of their brief. Arkansas Supreme Court Rule 4-2(a)(7) provides that references in the

argument portion of briefs to material found in the abstract and addendum shall be followed

by a reference to the page number of the abstract or addendum at which such material may

be found. Appellant’s argument section contains multiple references to record page numbers

only, without corresponding abstract or addendum page numbers. Some of those references

can be matched to documents in appellees’ supplemental addendum or testimony in

appellees’ supplemental abstract, but others appear to correspond to items not in any

addendum or abstract currently before us.

       Two cases from our supreme court reiterate its position on the necessary compliance

with Arkansas Supreme Court Rule 4-2(a)(8)(A)(i) and appellants’ burden to provide a

record, abstract, addendum, and brief that allows us to understand the case and decide the

issues presented on appeal. See Dachs v. Hendrix, 2009 Ark. 322, 320 S.W.3d 645; Meyer v.

CDI Contractors, LLC, 2009 Ark. 115, 313 S.W.3d 519. In accord with our requirement

that the party rebrief where essential materials have been omitted from the abstract and

addendum, we allow appellants fifteen days from the date of this opinion in which to file a

substituted brief, abstract, and addendum to cure any and all deficiencies, at their own

expense. See Ark. Sup. Ct. R. 4–2(b)(3). We encourage appellants to carefully and

thoroughly review our rules to ensure that no additional deficiencies are present, and we


                                              2
                              Cite as 2016 Ark. App. 562

caution that if they fail to file a complying brief, abstract, and addendum within the

prescribed time, the judgment may be affirmed for noncompliance with the rules. Id.

       Rebriefing ordered.

       KINARD and HIXSON, JJ., agree.

       Richard Mays Law Firm, PLLC, by: Richard H. Mays, for appellants.

       Womack Phelps Puryear Mayfield & McNeil, P.A., by: Jeffrey W. Puryear and Ryan M.

Wilson, for appellees.




                                           3